By the Court :
The question presented by the record is, whether- the plaintiff, who is a tenant in common of personal property, can maintain this action—which is in form replevin—against the defendant, who is a cotenant, and who took possession of all the common property, and converted it to his own use. The defendant contends that this action cannot be maintained, but admits that trover will lie. The complaint contains all the allegations which are essential in trover, and those allegations are sustained by the findings. There is no room for implied findings, as it is stated in the findings that the "foregoing are all the facts in this case.”
The judgment reversed, and cause remanded with directions to render judgment for the plaintiff on the findings.